TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00089-CR
NO. 03-09-00090-CR
NO. 03-09-00091-CR


Ex parte Derrick Wayne McDonald




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NOS. 63163, 63164 & 63165, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Derrick Wayne McDonald has filed motions to dismiss his appeals of the denials of
his motion to dismiss indictments, motion to suppress evidence, motion for speedy trial, objection
to amended indictment, bond reduction, objection to indictments for defects, and other errors in these
cases.  We grant the motions and dismiss these appeals.  See Tex. R. App. P. 42.2(a).


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   June 17, 2009
Do Not Publish